                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                             FLORENCE DISTRICT

United States of America, )
                          )                  Case No. 3:18-cr-00078-MGL
vs.                       )
                          )
Joretta Jackson,          )
       Defendant.         )
_________________________ )

                 SENTENCING MEMORANDUM AND
                     MOTION FOR VARIANCE

To:   The Honorable Mary Geiger Lewis
      United States District Judge

      In addition to the information provided in the Presentence Report, Ms. Joretta

Jackson submits this sentencing memorandum and motion for variance from the

advisory Sentencing Guidelines applicable in this case. When all of the relevant

sentencing factors are considered, as outlined below, Ms. Jackson should be

sentenced at a substantial variance from the 15-21 months suggested by the

Sentencing Guidelines. Ms. Jackson respectfully asks this Court to consider a

sentence that will allow her to continue making restitution payments and attend to

her health condition.




                                         1
   I.      Relevant Facts

        Ms. Jackson was found guilty after a trial by jury, on November 19, 2018, of

two counts of Corruptly Endeavoring to Obstruct and Impede the Due

Administration of the Internal Revenue Law, in violation of 26 U.S.C. §7212(a).

Having maintained her innocence, she appreciates that the government had a

different view of her actions. Now that a jury has decided the facts in the

government’s favor, she respects that verdict.

        Ms. Jackson is a 65-year old woman who has never spent any time

incarcerated. She does not have any prior criminal record. She does not drink, and

she is the mother to four adult children. She has worked her whole life. She retired

from the South Carolina Department of Social Services, and now she sells insurance.

        Since counsel has undertaken to represent Ms. Jackson, she has been

diagnosed with severe aortic valve blockage. She currently has a follow up

appointment on April 29, 2019 and expects that she will be scheduled for surgery in

the next couple of months. Her primary physician is Dr. Johan Hernandez of the

Palmetto Health- USC Medical Group. She is also consulting with a cardiologist to

determine the next course of action for her condition. She is exploring a second-

opinion.




                                          2
      Ms. Jackson has also reached an agreement with the Internal Revenue Service

regarding the outstanding restitution due as a result of her actions. The IRS has

offered for Ms. Jackson to pay a sum of $7,100 in satisfaction of the outstanding

balance due. Ms. Jackson has started the process of fulfilling her obligations by

paying the first installment of $1,420 in September 2018. Since the IRS first

extended its offer in compromise, Ms. Jackson has provided the agency with her

profit and loss statements, and bank statements. A review of these documents must

be finalized before the offer in compromise can be finalized. That process is on-

going; it was apparently delayed by the federal government shutdown.

II.   Sentencing Factors

      Ms. Jackson submits that when this Court carefully considers all of the

sentencing factors laid out in 18 U.S.C. §3553(a), including the advisory sentencing

guidelines, as calculated in the PSR, these factors weigh in favor of a sentence below

the recommended Guidelines range.

      a.     Nature and circumstances of the offense

      There is no doubt that Ms. Jackson’s offense was serious, and Ms. Jackson

accepts the consequences of her actions. This Court, however, should consider that

her offense was non-violent, and that no one was physically threatened or injured.




                                          3
Though Ms. Jackson’s crime injured the IRS, she is currently undertaking to make

restitution.

      b.       History and Characteristics of the Defendant

      Consideration of Ms. Jackson’s history and characteristics strongly supports

 a sentence that does not involve incarceration. As noted above, Ms. Jackson has

 never spent any time incarcerated because she has absolutely no criminal record.

 She is 65 years old, with a serious heart condition. She is gainfully employed and

 has a stable residence. Consideration of these facts militates in favor of allowing

 her to remain free from prison so she may continue making payments to the IRS

 and attending to her health concerns.

      c.       The Need for the Sentence Imposed

      Sentencing under Section 3553(a) must balance society’s retributive impulses

against the goal of rehabilitation in order to fashion a safer and more just community.

A careful balancing of these goals should result in this Court’s sentencing Mr.

Chatman at a substantial variance from the sentencing guidelines.

               i.   Reflect the seriousness of the offense, promote respect for the
                    law, provide just punishment.

      A sentence below the advisory guidelines range of 15-21 months would still

reflect the seriousness of the offense, promote respect for the law, and provide just

punishment for Ms. Jackson. As a result of her actions, Ms. Jackson has had to report


                                          4
her conviction to the South Carolina Department of Insurance which will impact her

ability to continue selling some insurance. The consequences of her crime extend

beyond what other criminal defendants may have to experience. This Court should

consider these collateral consequences for Ms. Jackson in determining an

appropriate sentence for her.

             ii.    Afford adequate deterrence to criminal conduct and protect the
                    public from future crimes.

      Given Ms. Jackson’s compliance with the terms of her bond, it is reasonable

to conclude that sentence below the advisory 15-21 months is adequate to deter

future criminal conduct and will protect the public from future crimes. Ms. Jackson

has no history of violence or threatening conduct and has conducted herself

appropriately while on bond.

             iii.   Provide the defendant with training, care, or treatment in the
                    most effective manner.

      A term of incarceration is not necessary to provide Ms. Jackson with any

training, care, or treatment. In fact, her continued release will allow her to

continue making payments to the IRS and use her preferred medical provider to

address her aortic valve blockage.

      d.     Kinds of sentences available




                                           5
       In addition to incarceration, this Court has a wide variety of sentencing tools

available to address the retributive and rehabilitative goals of sentencing under

Section 3553(a), including home confinement, community service, and supervision.

Each of these tools should be considered by the Court in fashioning an appropriate

sentence for Ms. Jackson’s crime. Indeed, the government, prior to trial, offered a

diversionary program to Ms. Jackson indicating that it, too, does not believe a

sentence of incarceration is necessarily warranted in this case.

       d.     Need to avoid unwarranted sentencing disparities

       A sentence below the advisory guidelines of 15-21 months, for an older woman

who has never spent any time incarcerated will not create the kind of unwarranted

sentencing disparities that the United States Sentencing Commission was created to

address. As we know with the recent passage of the First Step Act of 20181, Congress

has recognized that incarceration for non-violent offenders is not necessary to

achieve the retributive and rehabilitative goals of federal sentencing.

III.   Conclusion

       For the foregoing reasons, Ms. Joretta Jackson respectfully requests this Court

consider all available sentencing alternatives to fashion a sentence that takes into



1      Also known as “The Formerly Incarcerated Reenter Society Transformed Safely
Transitioning Every Person Act” signed into law by President Donald J. Trump on December 21,
2018.

                                             6
account her personal culpability and individual characteristics, and that is no greater

than necessary to satisfy the retributive and rehabilitative goals of sentencing.

                                               Respectfully submitted,

                                               /s/ Elizabeth A. Franklin-Best
                                               Elizabeth A. Franklin-Best
                                               Federal ID Number: 9969
                                               Blume Franklin-Best & Young, LLC
                                               900 Elmwood Avenue, Suite 200
                                               Columbia, South Carolina 29201
                                               Telephone: 803-765-1044

April 22, 2019.

                          CERTIFICATE OF SERVICE

      Counsel hereby certifies that she has served a copy of this motion on
Dewayne Pearson of the US Attorney’s Office on this date, April 22, 2019, by filing
via ECF.

                                               /s/ Elizabeth A. Franklin-Best
                                               Elizabeth A. Franklin-Best
                                               Federal ID Number: 9969
                                               Blume Franklin-Best & Young, LLC
                                               900 Elmwood Avenue, Suite 200
                                               Columbia, South Carolina 29201
                                               Telephone: 803-765-1044




                                           7
